DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive.
Applicant argues (Remarks pg. 7) that the combination of Wakeyama and Asterjadhi would result in camera 30 checking the medium to determine if image data could be sent.  The examiner respectfully disagrees, and reminds Applicant that the panel of the Wakeyama system transmits a request for image data to a camera (see [0090]).  The disclosure of Asterjadhi [0034] describes that “a node wishing to transmit” senses the transmission medium to determine if it is free.  When these teachings are applied to the Wakeyama disclosure, when master device 10 (i.e. the panel) wishes to transmit a request for image/audio data to camera 30, it would sense the transmission medium and delay the image request if the medium is busy.  Accordingly, this system teachings the “requesting, by the panel …” limitation in claim 1.
Applicant further argues (Remarks pg. 7-8) that the panel in claim 1 performs channel monitoring, while the in the Wakeyama/Asterjadhi system the monitoring is performed by “the sending device.”  As described above, the panel of Wakeyama/Asterjadhi is likewise a “sending device” and will delay image requests when the transmission medium is busy.  This is a teaching that “the channel monitoring 
Applicant appears to argue that transmission of the image data packets from the image sensor is delayed as a result of the channel monitoring performed by the panel.  However, the claim scope does not require this feature.  The claim limitation “the panel performs channel monitoring for a channel condition of the wireless network to avoid ongoing alarm packets colliding with any image packets and schedule image packet transmissions” may reasonably be interpreted in a variety of manners.  The phrase “to avoid ongoing alarm packets colliding with any image packets and schedule image packet transmissions” is essentially a statement of a desired result of the channel monitoring and, as described above, one that Wakeyama/Asterjadhi teaches.  The only step to avoid these collisions that is positively recited in claim 1 is delaying “a next image request packet.”  This is taught by Wakeyama/Asterjadhi.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  These claims recite “a reduced image delivery latency”.  This relative term is indefinite, because it is not clear what the latency is “reduced” relative to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 10-11, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wakeyama, US Pub No. 20150296077 in view of Asterjadhi et al., US Pub No. 20150117364.

As to claim 1 Wakeyama discloses a method for implementing an image data communication protocol by a panel communicatively coupled over a wireless network (Fig. 1 and its description) to one or more alarm sensors and at least one image sensor (Fig. 1: cameras 30 and alarm sensors 40), the method comprising: 
requesting, by the panel under the image data communication protocol, image data from the at least one image sensor by sending an image request packet to the at [0090] – master device 10 (panel) requests and receives image content from cameras).
Wakeyama fails to disclose that the panel performs channel monitoring for a channel condition of the wireless network to avoid ongoing alarm packets colliding with any image packets and schedule image packet transmissions; wherein the channel monitoring indicates a busy channel, the panel delays a next image request packet until a wireless channel of the wireless network is not occupied for a time period that corresponds to a maximum interval between retransmitted alarm packets.  
However, Asterjadhi discloses a device that performs channel monitoring for a channel condition of the wireless network to avoid ongoing packets colliding with any image packets and schedule image packet transmissions; wherein when the channel monitoring by the device indicates a busy channel, the device delays a next image request packet until a wireless channel of the wireless network is not occupied for a time period that corresponds to a maximum interval between retransmitted packets ([0034] – channel monitoring determines if collisions occur, i.e. if the channel is busy.  When busy, transmission is delayed until the channel is free (not occupied) for a time period corresponding to the distributed inter frame space, or maximum interval between transmitted packets).  
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Wakeyama with the teachings of Asterjadhi by performing packet collision control that delays image requests for the 

As to claim 2 the system of Wakeyama and Asterjadhi discloses that the panel iteratively requests data packets from the at least one image sensor avoiding packet collisions (Asterjadhi [0034], Wakeyama Fig. 5).  

As to claim 5 Wakeyama discloses that an intrusion event is detected by the one or more alarm sensors to initiate an alarm ([0089]).  

As to claim 6 Wakeyama discloses that the alarm comprises alarm data that sends across the wireless network to the panel ([0089]).  

As to claim 7 Wakeyama discloses that the panel repeats the requesting and the receiving operations to complete a next image data transmission (Fig. 5 – the image request process is repeated).  

As to claim 8 Wakeyama discloses that the at least one image sensor implements an adaptive wakeup boundary to provide a reduced image delivery latency and to limit extra energy costs from more frequent wakeups ([0008], [0089]-[0090] – the camera transmits data (i.e. adaptively wakes up) upon request from the panel, the result of which necessarily limits extra energy costs from more frequent transmissions while providing a shorter image delivery latency than other systems).  

As to claim 10 the system of Wakeyama and Asterjadhi discloses a panel for implementing an image data communication protocol, the panel being communicatively coupled over a wireless network to one or more alarm sensors and at least one image sensor, the panel being configured to perform the method of claim 1 (Wakeyama Fig. 1 and its description).

As to claims 11 and 14-17 see rejection of claims 2 and 5-8, respectively.

As to claim 19 see rejection of claims 1 and 10.  The system of Wakeyama and Asterjadhi further discloses a system for implementing an image data communication protocol, the system comprising: a wireless network; one or more image sensors; one or more alarm sensors; and4Serial No.: 15/734,200 a panel being communicatively coupled over the wireless network to the one or more alarm sensors and the one or more image sensors (see Wakeyama Fig. 1 and its description), the system being configured to: detect, by the one or more alarm sensors, an intrusion event; send alarm data across the wireless network to the panel (Wakeyama [0089]). 

As to claim 20 see rejection of claim 8.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ROBERT J HANCE/Primary Examiner, Art Unit 2423